DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 03/01/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 2 and 20.  The claim rejection under 35 U.S.C. § 112(b and d) for claim 4 have been overcome by the amendment and has hereby been withdrawn for consideration.  

Response to Arguments
Applicant’s arguments, see Remarks/Amendment, filed 03/01/2022, with respect to the rejection(s) of claim(s) 1, 3-6 and 20 under 35 USC 102(a1) as being anticipated by Sutton et al (US2015/093823) has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ziolkowski et al (GB 2516484).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-6  is/are rejected under 35 U.S.C. 103 as obvious over Ziolkowski et al (GB2516484).
Ziolkowski sets forth photo-responsive spiropyran-based N-isopropylacrylamide (NiPAm) gels (hydrogels).  Said hydrogels/gels are both photo-responsive and thermo-responsive—see title and page 2, lines 1-4, wherein it is set forth N-isopropylacrylamide hydrogels are inherently thermo-responsive and the spiropyran unit is responsible for the photo-responsivity.   Said photoresponsive hydrogels can function as self-protonating soft-hydrogel actuators, such as microvalves—see page 11, lines 20-21.  Ziolkowski, additionally, sets forth said hydrogels can be used in the field of sampling devices, such as those found on page 13, lines 20-27.  
Ziolkowski sets forth forming a photo-responsive hydrogel by mixing N-isopropylacrylamide; a crosslinking agent; a polymerizable derivative of benzospiropyran and an acid having a pKa of less than 6; dissolving in an organic solvent; adding an initiator; and polymerizing with white or UV light.  The teachings of curing by UV light renders claim 6 obvious to a skilled artisan.  Regarding claim 5, Ziolkowski sets forth the use of an acylphosphine oxide and the use of 2-hydroxy-2-methylpropiophenone—see page 18, lines 10-15.  Regarding claim 3, Ziolkowski sets forth the use of DMSO as a useable organic solvent, as well as, in a DMSO with water mixtures—see page 11, lines 15-18.  Thus claims 3 and 5 are rendered obvious to a skilled artisan.  
Ziolkowski exemplifies a hydrogel composition comprising isopropylacrylamide; acrylic acid; methylenebisacrylamide (crosslinker); a spiropyran-based acrylate monomer; and phenylbis(2,4,6-trimethyl benzoyl) phosphine oxide (photoinitiator) in a solvent mixture comprising water and dioxane in a ratio of 1:4 (0.25) ratio—see gel preparation on page 27, lines 17-30.  Said composition is cured by exposure to radiation (white light source)—see page 27, gel preparation.  The primary difference is Ziolkowski does not expressly set forth the addition amounts as instantly claimed.  However, the courts have upheld where the general conditions of the claims are set forth in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation—see In re Aller et al, 105 USPQ 233 (CCPA 1955).  Therefore, it is deemed from the overall teachings of the reference a skilled artisan could obtain the instantly claimed invention by routine experimentation.  




Allowable Subject Matter

Claims 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination, fails to set forth and/or render obvious a voxel comprising a hydrogel formed form a hydrogel precursor composition comprising the compositions found in claim 7 and a heating element embedded in the cured hydrogel.  The prior, alone or in combination, fails to expressly teach and/or render obvious a method of fabricating a voxel as found in instant claim 8.  The device comprising a multiplicity of voxels comprising a heater coupled to a thermally responsive hydrogel, wherein the multiplicity of voxels is operatively coupled to mimic a hierarchical structure.  The prior art, alone or in combination, fails to expressly set forth a method of mimicking activity of muscle tissue, wherein the method comprises providing an input signal to the heater of the voxel found in claim 7 (described above) to initiate production of heat and allowing the heat to modify a volume, a shape or both of the cured hydrogel.  Nor does the prior art set forth and/or render obvious an actuator comprising a plurality of voxels of claim 7, wherein the actuator is configured to bend, twist, elongate or any combination thereof.  Nor does the prior art set forth forming a voxel as found in claim 7 comprising additive manufacturing of the cured hydrogel.   The prior art, alone or in combination, fails to set forth a step of laser cutting the cured hydrogel and coupling a heat to the cured hydrogel to yield a voxel.  The closest prior art would be to Li et al (see PTO-892) which fabricates a hydrogel actuator.  The primary difference is said hydrogel is cured in-situ on top of a heater element which has a reservoir in between said heater elements and the hydrogel.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc